ATTORNEY GRIEVANCE COMMISSION                                                                  *      IN THE
OF MARYLAND
                                                                                               *      COURT OF APPEALS

                                                                                               *      OF MARYLAND
v.
                                                                                               *      Misc. Docket AG No. 23

JON EDWARD SHIELDS                                                                             *      September Term, 2021


                                                                                   ORDER

                       Upon consideration of the Petition for Disciplinary or Remedial Action, filed

pursuant to Maryland Rule 19-737(b), with attached certified copy of an Order of the

Virginia State Bar Disciplinary Board entered October 22, 2020, whereby the Board

revoked the license of Jon Edward Shields to practice law in the Commonwealth of

Virginia, and Petitioner’s Response to this Court’s Show Cause Order dated August 24,

2021, it is this 22nd day of October, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jon

Edward Shields, be and hereby is disbarred from the practice of law in the State of

Maryland; and it is further


                       ORDERED, that the Clerk of this Court shall strike the name of Jon Edward Shields

from the register of attorneys in this Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761(b).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.           /s/ Joseph M. Getty
                            2021-10-22 11:05-04:00                                              Chief Judge


Suzanne C. Johnson, Clerk